Citation Nr: 0922281	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
right knee disability, status post arthroscopy. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1978 to January 1979 and with the United 
States Coast Guard from March 1980 to March 1988; the Veteran 
also had subsequent service with the Army National Guard 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which granted a temporary total 
rating for a right knee disability under 38 C.F.R. § 4.30 
beginning November 12, 2004, and returned the 30 percent 
rating assigned for that disability effective from January 1, 
2005. 

In a November 2007 decision, the Board remanded the issue of 
entitlement to an increased rating for right knee disability.  
In particular, the Board remanded the issue to send the 
Veteran corrective notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) and for additional development, 
to include a new VA examination to determine the nature and 
the severity of the Veteran's right knee disability under all 
applicable rating criteria. 


FINDINGS OF FACT

The Veteran's right knee disability has exhibited only 
minimally limited flexion, full extension, and no instability 
or ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a claim for a increased rating, the Court 
has determined that, at a minimum, adequate VCAA notice in 
increased rating cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  

Here, VA sent the Veteran several notice letters; however, 
none was sent prior to the December 2004 rating decision.  In 
particular, the Veteran received notice letters in April 2008 
and in August 2008 which together fully apprised the Veteran 
of information required under VCAA.  In the April 2008 
letter, VA informed the Veteran as to his and VA's respective 
duties for obtaining evidence.  This notice letter also 
informed him that in order to substantiate a claim, he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening in the severity of his 
condition.  In the August 2008 notice letter, the Veteran was 
informed how VA determines the disability rating based on all 
the relevant diagnostic codes and the effective date for the 
award of benefits if service connection is to be awarded.  
Dingess, supra.

Although such notice was sent after the initial adjudication, 
the Board finds this error nonprejudicial to the Veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the March 2006 letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, Vazquez, supra, and after the 
notice was provided the case was readjudicated and an 
February 2009 supplemental statement of the case was provided 
to the Veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify and inform the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA afforded the Veteran VA examinations in January 2005 and 
July 2008.  The record shows that the RO obtained VA 
treatment records, as well as private treatment records.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  The Board finds that no additional assistance is 
required to fulfill the VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002). 

2.	Increased Rating for Right Knee Disability

Factual Background

In November 2004, the Veteran submitted a claim for an 
increased rating for his right knee disability.  
Specifically, the Veteran stated that he had recently 
undergone surgery for his right knee disability on November 
12, 2004.  The Veteran received a temporary total rating for 
convalescence under 38 C.F.R. § 4.30 following a surgery for 
his right knee disability effective from November 12, 2004, 
and a 30 percent disabling rating was returned for the right 
knee disability from January 1, 2005.  

The pertinent evidence of record includes VA treatment 
records from VAMC-Boston dated July 2003 to April 2005; 
physical therapy treatment records from VAMC-Manchester dated 
March 2005 and April 2005; a September 2005 private treatment 
evaluation by Dr. P. Noordsij at Concord Orthopaedic 
Professional Association; and January 2005 and July 2008 VA 
examination reports. 

The VA orthopedic treatment records from VAMC-Boston dated 
July 2003 showed that the Veteran complained of pain, 
locking, stiffness and clicking in his right knee.  On 
physical examination, the physician recorded that the Veteran 
had full range of motion, with no ligamentous instability in 
his right knee.  The physician noted that the Veteran did 
have a palpable knot just proximal to the superior pole of 
the patella that with pressure and extension caused pain.  
The physician recorded that the MRI report showed that there 
was a small amount of suprapatellar joint effusion, but no 
other abnormalities.  

A June 2004 VAMC-Boston orthopedic treatment record showed 
that the Veteran continued to complain of the same symptoms.  
The physician reported that he reviewed June 2004 MRI images 
of the Veteran's right knee, and found that there was some 
irregularity in the posterior horn of the medial meniscus and 
some cartilage irregularities on the medical femoral condyle.  
The irregularities appeared to be repairable.  

The Veteran underwent the arthroscopy surgery on his right 
knee on November 12, 2004.  In the VA surgery procedure note, 
the attending physician reported that post operation findings 
showed degenerative joint disease with small partial-
thickness from a medial meniscus tear. 

In a November 2004 VAMC-Boston orthopedic treatment record, 
the physician recorded that the Veteran reported that since 
the surgery, he had felt no improvements in symptoms from his 
right knee disability, and he still suffered continuous pain.  
On physical examination, the physician reported that the 
Veteran had full range of motion in the right knee from zero 
to 120 without difficulty.  The physician did not observe 
instability to varus or valgus stress.  

In a December 2004 VAMC-Boston orthopedic treatment record, 
the physician recorded that the Veteran continued to report 
pain and locking.  The physician reported that the Veteran's 
right knee had a range of motion from zero to 120 degrees, 
with pain on flexion at 120 degrees.  There was no varus or 
valgus instability at zero to 30 degrees.  The physician 
concluded that the Veteran continued to have right knee pain 
status post arthroscopy, which only showed medial femoral 
condryl cartilage softening.   

The Veteran was afforded a VA examination in January 2005.  
As noted in the introduction, in March 2008, the Board found 
that the January 2005 VA examination report contained 
inadequate findings to evaluate the Veteran's right knee 
disability under the criteria pertaining to all applicable 
diagnostic codes.  The January 2005 VA examination report, 
however, does provide some pertinent findings as to some of 
the applicable diagnostic code, and those will be noted 
herein. 

The January 2005 VA examiner recorded that the Veteran 
complained of chronic pain and the same symptoms from prior 
to the surgery.  The Veteran reported additional symptoms of 
weakness, stiffness, heat, redness, instability, fatigue and 
lack of endurance in his right knee.  The Veteran stated that 
the precipitating factors were bending, lifting, walking, 
driving, kneeling, and any pressure at all on his knee.  In 
order to alleviate the symptoms, the Veteran would lift up 
his leg or elevate his leg when he is sitting down, and on 
occasion, took Ibuprofen when the symptoms were "real bad."  
The Veteran reported having severe "flare-ups" weekly that 
could last from a few hours to two or three days.  The 
Veteran also reported having episodes of dislocation.  The 
Veteran stated that his disability had affected his 
employment as a cable worker, which required walking into the 
woods to lay cable. 

Upon physical examination, the January 2005 examiner reported 
the Veteran had some tenderness at the medial aspect of the 
right knee.  The examiner did not observe any redness or 
swelling.  The examiner reported the Veteran had a negative 
McMurray's, but he found that the Veteran's right knee felt 
stiff and hard while performing the test.  The examiner 
recorded that the range of motion of the Veteran's right knee 
had extension to zero degrees, with no pain, but stiffness at 
zero, and that he had 110 degrees of flexion, with stiffness 
at 60 degrees.  The examiner noted that he performed the 
range of motion testing five times to account for any 
limitation of motion due to pain, fatigue, weakness, and 
incoordination.  The examiner further noted that the Veteran 
complained more of stiffness than of pain in his right knee 
upon the repetitive motions. 

At the time of the January 2005 VA examination, there were no 
radiology reports connected with the examination; the 
examiner, instead, reported the MRI findings from the June 
2004 VA treatment record from VAMC-Boston. 

In the March 2005 and April 2005 physical therapy treatment 
records from VAMC-Manchester, the physical therapist reported 
that the Veteran complained of pain and locking in his right 
knee.  The April 2005 physical therapist reported the 
Veteran's right knee had flexion strength of "5/5", the 
patellar reflexes were intact, and that the range of motion 
was zero to 135 degrees.  The April 2005 physician also 
reported that all the tests indicating ligamentous integrity 
were negative. 

In the April 2005 VAMC-Boston orthopedic treatment record, 
the physician recorded the Veteran complained of pain and 
joint line tenderness.  The physician noted that the Veteran 
walked with a very mild antalgic gait, favoring his right 
side, but he had a negative on Trendelenburg sign.  The 
physician reported that the Veteran's right knee had a range 
of motion from zero to 110 degrees of flexion.  The physician 
diagnosed the Veteran with chronic right knee pain consistent 
with osteoarthritis, status post arthroscopy.  The physician 
noted that the Veteran's arthroscopy ruled out significant 
internal derangement of the knee requiring further surgical 
intervention.  

In the September 2005 private evaluation by Dr. N. at Concord 
Orthopaedics Professional Association, Dr. N. reported the 
Veteran's long standing history of right knee problems 
mentioned above.  On physical examination, Dr. N. recorded 
that the Veteran had a full range of motion in his right 
knee, that the collateral and cruciate ligaments were stable, 
and there was no pain along either joint line or the inferior 
or superior pole of the patella.  Dr. N. observed that the 
Veteran had pain along the medical facet of the patella, with 
mild discomfort with the patella inhibiting tests.  Dr. N. 
noted that the x-rays of the Veteran's right knee, although 
the images were poor quality, showed no acute abnormalities, 
and that the joint space appeared maintained.  Dr. N. noted 
that the MRI report also showed no abnormalities. 

The most current medical evidence of record is the July 2008 
VA examination report.  The examiner noted that the Veteran 
had been hospitalized three times for surgeries on his right 
knee, with the November 2004 as the most recent one.  The 
Veteran reported similar symptoms mentioned in the previous 
VA examination and other treatment records.  The Veteran 
reported that he was currently employed in a more sedentary 
position.  

On physical examination, the July 2008 VA examiner reported 
that there was evidence of abnormal weight bearing from the 
wear pattern on the Veteran's shoes.  On right knee range of 
motion testing, flexion was reported to 135 degrees with 
pain, and extension was reported to zero, with no pain 
indicated.  The examiner reported that there was no 
indication of incoordination, weakened movement, fatigue from 
use, evidence of instability or subluxation, varus or 
ankylosis. 

The July 2008 VA examiner also recorded the results from the 
x-rays take of the Veteran's right knee.  The examiner 
reported that the current x-rays were compared with a 
previous series from 1994, and showed that there was no 
significant joint space narrowing or fracture.  The examiner 
noted that there was "questionable minimal joint effusion".  
The examiner concluded that x-rays showed that there were no 
significant degenerative changes in the Veteran's right knee. 

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  This 
practice is known as "staged" ratings.  Here, the 
symptomatology of the Veteran's disability has been 
consistent through the period on appeal; and as such, staged 
ratings do not apply. 

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. 
§ 4.45.  Painful motion with the joint or particular 
pathology, which produces a disability, warrants the minimum 
compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The RO has evaluated the Veteran's knee disorder at the 30 
percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under Diagnostic Code 5257, a maximum 30 percent evaluation 
is in order in cases of severe recurrent subluxation or 
lateral instability.  Notably, the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
criteria of 38 C.F.R. §§ 4.40 and 4.45 do not apply in 
conjunction with Diagnostic Code 5257.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  38 C.F.R. §§ 4.40 and 4.45 should 
be applied in conjunction with the remaining knee diagnostic 
codes, however.  See DeLuca v. Brown, supra.

The Board notes that most diagnostic codes addressing the 
knee do not allow for an evaluation in excess of 30 percent.  
Moreover, there is no evidence of ankylosis (Diagnostic Code 
5256) in this case.

Diagnostic Code 5261, concerning limitation of extension of 
the leg, does allow for an increased evaluation.  Under this 
section, extension limited to 20 degrees warrants a 30 
percent evaluation.  A 40 percent evaluation is assigned for 
extension limited to 30 degrees, whereas extension limited to 
45 degrees warrants a 50 percent evaluation.

In the present case, however, the Veteran has consistently 
exhibited full extension.  Even taking his complaints of pain 
and stiffness into account, there is no basis whatsoever for 
finding a disability picture that is commensurate to 
extension limited to 30 degrees and warranting a higher 
evaluation, in light of the DeLuca considerations.

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
there is no current objective evidence of instability, there 
is no basis for the assignment of separate evaluations for 
instability and arthritis.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (August 14, 1998).  Moreover, 
there is no basis for separate evaluations for flexion and 
extension, as the veteran does not have sufficient limitation 
of flexion (60 degrees) for a zero percent evaluation under 
Diagnostic Code 5260 or sufficient limitation of extension (5 
degrees) for a zero percent evaluation under Diagnostic Code 
5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  Notably, the Veteran's 
surgery on the knee was addressed by a temporary total 
evaluation under 38 C.F.R. § 4.30.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Overall, there is no basis for an evaluation in excess of 30 
percent for right knee disability, status post arthroscopy, 
and the claim for that benefit must be denied.  38 C.F.R. 
§ 4.3.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
right knee disability, status post arthroscopy, is denied. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


